Citation Nr: 1424668	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

(The claim of entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond July 18, 2010, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

The Board has reviewed the Veteran's Virtual VA claims file and Veterans Benefits Management System electronic file, and they contain only evidence that is duplicative of the evidence contained in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2012 RO rating decision denied the claims of entitlement to service connection for right ankle, left ankle, right knee, and left knee disabilities.  In January 2012, the Veteran expressed disagreement with all four of those decisions.  However, no statement of the case has been issued, and the matters must be remanded.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to service connection for right ankle, left ankle, right knee, and left knee disabilities.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

If, and only if, an appeal is perfected, the issues should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



